Citation Nr: 1404390	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-46 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

K. Curameng


INTRODUCTION

The Veteran had active duty service from July 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

3.  There is no current diagnosis of sleep apnea.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
        
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and VA treatment records, obtained Social Security Administration (SSA) records,  assisted the Veteran in obtaining evidence, reviewed Virtual VA and VBMS records and afforded the Veteran a VA audiological examination in April 2009.  Although the Veteran was not provided a VA examination specifically for sleep apnea, the evidence of record does not contain competent evidence of a current disability and the Veteran does not assert that he had it in service.  Thus, a medical examination is not necessary to decide that claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection bilateral hearing loss, tinnitus and sleep apnea.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

I.  Hearing Loss and Tinnitus

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records are silent for any complaints, treatments or diagnoses of bilateral hearing loss and tinnitus.  July 1987 and May 1990 reports of medical examinations show that clinical evaluation of the ears was normal.  In his contemporaneous medical histories, the Veteran denied past/current histories of ear trouble and hearing loss.  He also did not indicate any ringing in his ears.

On the authorized audiological evaluation in June 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
15
0
5
0
5

On the authorized audiological evaluation in July 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
10
10
5
5
5

On the authorized audiological evaluation in May 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
5
0
LEFT
15
15
10
5
5

Within a year following active service, an annual physical shows that in July 1991, clinical evaluation of the ears was normal.  No audiological evaluation was conducted.  On a July 1991 report of medical history, the Veteran declared, "I'm in good health."  He denied a past/current history of ear trouble and hearing loss.

The Veteran's DD 214 reflects that he was a medical and dental specialist in service.  

An August 2008 VA treatment record shows that the Veteran reported a muffled feeling in both ears, occasional tinnitus and positive noise history.  The audiologist noted that air condition thresholds are well within normal limits across the test range bilaterally.  The assessment was that hearing was within normal limits on all test performed and that there was normal hearing.  

When the Veteran was afforded a VA examination in April 2009, the Veteran reported working as a boatswain made and was stationed on an aircraft carrier while in service.  He stated that at times, he was near the flight deck and around jet noises.  He also reported using a lot of power equipment post service and worked in different jobs using machinery and doing factory work.

On the authorized audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
40
45
LEFT
45
55
55
50
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 in the left ear.  The examiner did not provide a diagnosis noting that due to conflicting hearing test results made any specific notations about the Veteran's hearing impossible.  He noted the discrepancy between the Veteran's pure tone average and speech recognition threshold in both ears, and stated that one would expect pure tone average to be on par with his SRT's-that the frequency average would be within+/-5 dB, which is not the case.  The examiner provided a negative nexus opinion for the Veteran's hearing loss.  He noted normal hearing at both entrance and separation from service.  He noted that the Veteran did not complain of any ear problems in service or when he exited service, and stated that the August 2008 VA treatment record shows normal hearing bilaterally.  

He also provided a negative nexus opinion for tinnitus noting normal hearing at the time of entrance and separation from service.  He also noted no complaints of any tinnitus during service or at the time of separation from service.  The Veteran reported that the tinnitus began over the last couple of years, which the examiner noted is approximately 16 to 18 years post service.  Due to the late onset, the examiner stated that it is more likely than not that tinnitus is related to some other etiology and not military noise exposure.

The Board notes that there are no medical opinions to the contrary. 

The Veteran is competent to report his symptoms.  However, when given the opportunity to do so in service, he explicitly denied hearing loss and did not indicate any tinnitus.  He reported that the onset of tinnitus began post service.  The Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to service.  While he is competent to report his symptoms, he is not competent to render a nexus opinion regarding the etiology of his audiological disorders.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board acknowledges the Veteran's assertion that his hearing loss and tinnitus are related to noise exposure in service.  Even with full knowledge of the Veteran's in-service noise exposure, reports of hearing loss and tinnitus and review of in-service audiological examinations showing an upward shift in tested thresholds, the examiner was nevertheless of the opinion that the Veteran's current hearing loss and tinnitus are not causally related to service as hearing in service was normal.  The Boards finds the medical opinion to be entitled to more weight than the Veteran's statements made many years after the fact.  

While not determinative by itself, it is also significant that there is no evidence of hearing loss for approximately 19 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the one year presumption of service incurrence for bilateral hearing loss is not warranted.

In sum, not only is there current persuasive medical evidence against the Veteran's claim, the in service medical evidence is also against the claims.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

II.  Sleep Apnea

On a claim received in July 2008, the Veteran stated that sleep apnea began in 1988.  However, service treatment records are silent for any complaints, treatments, or diagnosis of sleep apnea.        

Significantly, while the Veteran asserts that he has a current disability, post service treatment records are devoid of such diagnosis.  The Veteran is competent to report such symptoms, however, he is not competent to render a diagnosis such as sleep apnea.  Moreover, no medical professional has provided such diagnosis.  The Court has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson in competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have a current disability.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran was afforded two psychiatric VA examinations.  In September 2010, the examiner provided a positive nexus opinion regarding the Veteran's PTSD and stressors of "seeing his friend who had died of natural causes and of seeing a fellow soldiers [sic] hand severed."  However, these stressors have not been verified.  In response to a September 2008 letter from the RO, the Veteran reported that the death of his shipmate (who he reported was later placed in a freezer) occurred "on or about June 1989."  Later, in a statement received in February 2010, the Veteran reported that it was either October 1989 or November 1989 when the death occurred.  Command histories of the requisite time period are of record.  Additionally, deck logs of the USS Carl Vinson from October 1989 to November 1989 have been obtained, but deck logs from June 1989 were not.  Thus, additional development is necessary before the Board can proceed with appellate review.  

The last VA examination in December 2011 noted that anxiety disorder preexisted service.  However, review of the Veteran's treatment record does not reflect such finding.  The examiner's finding of a preexisting disability was not adequately explained.  There is nothing in the file or history provided by the Veteran indicating that anxiety disorder existed before service.  The basis is unclear.  In addition, the examiner provided medical opinions for anxiety disorder and depressive disorder without providing rationales.  A new examination is required to obtain adequate medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).     

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain June 1989 deck logs of the USS Carl Vinson to verify the Veteran's stressor of a death of shipmate, who reportedly was later placed in a freezer.  The RO should also make another attempt to verify all stressors reported by the Veteran.

2.  The RO should then be schedule the Veteran for a VA psychiatric examination to determine the diagnosis of any current acquired psychiatric disability, including PTSD, anxiety and depressive disorder.  The examination should be performed by a psychiatrist.  The Veteran's claims file must be provided to the examiner for review.  All appropriate psychological testing should be performed.  The examiner should report all current psychiatric disabilities diagnosed on examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that a current acquired psychiatric disability is causally related to service?  

b)  The examiner should clearly report whether the Veteran's PTSD is related to the corroborated stressor(s).

A rationale should be provided with discussion of previous examinations, particularly the September 2010 and December 2011 VA medical opinions.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of service connection for acquired psychiatric disorder.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


